

115 HR 4619 IH: To amend the Patient Protection and Affordable Care Act to provide temporary relief from the annual fee imposed on health insurance providers, to the extent that such fee is due to Puerto Rican health insurance.
U.S. House of Representatives
2017-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4619IN THE HOUSE OF REPRESENTATIVESDecember 12, 2017Mr. Curbelo of Florida (for himself, Mrs. Murphy of Florida, and Miss González-Colón of Puerto Rico) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Patient Protection and Affordable Care Act to provide temporary relief from the annual
			 fee imposed on health insurance providers, to the extent that such fee is
			 due to Puerto Rican health insurance.
	
		1.Temporary relief from annual fee on health insurance providers in Puerto Rico
 (a)In generalSection 9010 of the Patient Protection and Affordable Care Act is amended by adding at the end the following new subsection:
				
 (k)Temporary relief for Puerto RicoFor calendar years 2018 and 2019, the fee described in subsection (a)(1) for a covered entity shall be reduced by the portion of such fee that such entity demonstrates to the satisfaction of the Secretary of the Treasury is the portion attributable to net premiums written for health insurance regulated by the Commonwealth of Puerto Rico.
					.
 (b)Conforming amendmentParagraph (1) of section 9010(b) of the Patient Protection and Affordable Care Act is amended by striking the fee under this section and inserting the amount determined under this subsection.
			